Exhibit CHENIERE ENERGY PARTNERS, L.P. NEWS RELEASE Cheniere Energy Partners Reports Third Quarter 2009 Results · Sabine Pass LNG receiving terminal fully operational. · Estimated annualized distribution is Houston, Texas – November 6, 2009 – For the quarter and nine months ended September 30, 2009, Cheniere Energy Partners, L.P. (“Cheniere Partners”) (NYSE Amex: CQP) reported net income of $69.5 million and $125.0 million, or $0.43 and $0.77 per limited partner unit, respectively, compared with a net loss $10.9 million and $49.9 million, or ($ 0.07) and ($ 0.31) per limited partner unit, respectively, for the same periods in 2008. As of September 30, 2009, construction of the Sabine Pass LNG receiving terminal was substantially complete and fully operational with sendout capacity of 4.0 Bcf/d and storage capacity of 16.9 Bcfe. Results from operations From operations, Cheniere Partners reported income of $106.4 million and $224.0 million, respectively, for the quarter and nine months ended September 30, 2009 compared to a loss of $10.0 million and $16.9 million, respectively, for the same 2008 periods. Revenues for the quarter and nine months ended September 30, 2009 were $128.5 million and $286.8 million, respectively. Revenues primarily include capacity payments received from customers in accordance with their terminal use agreements (“TUAs”). The Cheniere Marketing, LLC TUA became effective in October 2008, the Total Gas and Power North America, Inc. TUA became effective April 1, 2009 and the Chevron U.S.A., Inc. TUA became effective July 1, 2009. Total operating expenses for the quarter and nine months ended September 30, 2009 were $22.2 million and $62.7 million, respectively, compared to $10.0 million and $16.9 million for the comparable 2008 periods.LNG receiving terminal operating expenses were $7.6 million and $22.8 million, respectively, for the quarter and nine months ended September 30, 2009 compared to $3.7 million and $3.9 million for the comparable 2008 periods.Depreciation and amortization expenses were $8.9 million and $22.7 million, respectively, for the quarter and nine months ended September 30, 2009 compared to $1.9 million and $1.9 million for the comparable 2008 periods.These costs increased in both periods primarily due to the commencement of operations at the terminal in the second half of 2008.General and administrative expenses for the quarter and nine months ended September 30, 2009 were $5.7 million and $17.2 million, respectively, compared to $4.1 million and $8.6 million in the comparable 2008 periods.General and administrative expenses increased for the nine months ended September 30, 2009 due to the commencement of a services agreement with a subsidiary of Cheniere Energy, Inc. on January 1, Interest expense for the quarter and nine months ended September 30, 2009 was $38.1 million and $104.4 million, respectively, compared to $17.7 million and $47.6 million, respectively, for the same 2008 periods.The increase in both periods was primarily due to less interest expense subject to capitalization during 2009.Interest income decreased $2.1 million for the third quarter 2009 and decreased $11.3 million for the nine months ended September 30, 2009 compared to the 2008 periods due to lower interest rates in 2009 and a lower average cash balance.In addition, the third quarter of 2009 included a $1.2 million gain on derivative instruments compared to a gain of $14.7 million for the third quarter of 2008 due to changes in natural gas commodity prices associated with hedges on LNG inventory. Cash and Cash Equivalents As of September 30, 2009, the Sabine Pass LNG receiving terminal was receiving capacity reservation fee payments from all three of its TUA customers. At
